department of the treasury employer_identification_number contact person - id number contact telephone number uil 4945-dollar_figure internal_revenue_service p o box cincinnati oh release number release date date legend w name of city x name of city y name of city z name of state m dollars amount n dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you engage in charitable activities by enhancing access to higher education you provide scholarships to students who have graduated from public high schools located in w x or y in the state of z and who need financial assistance in pursuing a course of instruction leading to an undergraduate degree in a protestant or nonsectarian accredited college or university operated within the state of z letter catalog number 58263t the number of scholarships that you award each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed you are required to annually distribute the greater of the net_income of the trust or the amount that must be distributed to satisfy code sec_4942 based on your current financial projections the amount of each scholarship you award will generally range from dollar_figurem to dollar_figuren dollars scholarship eligibility and selection criteria are as follows e e e e must be a graduate of a public high school located in w x or y must attend a protestant or non-sectarian college or university in z must not attend an institution whose course of instruction is entirely or primarily devoted to the study of business principles has received protestant religious training in the home and or formally affiliated with a church of protestant denomination have financial need grade point average consideration your scholarship committee reviews the scholarship applications and makes a recommendation to you regarding the amount that should be awarded to each applicant you make the final_determination as to the amount awarded your scholarships are non- renewable members of your scholarship committee your officers directors or substantial contributors and their relatives are not eligible for awards made under your scholarship program you pay the scholarship proceeds directly to the university college the recipient attends for the benefit of the recipient you provide a letter to each university college specifying that the university college’s acceptance of the funds constitutes the university college’s agreement to refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and notify you if the scholarship recipient fails to meet any term or condition of the scholarship if the university school will not agree to such terms you will obtain the needed reports and grade transcripts from the scholarship recipient you represent that you will arrange to receive and review recipient reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds you will also ensure other grant funds held by a recipient are used for their intended purposes and withhold further payments to recipients until you obtain recipients’ assurances that future diversions will not occur and that the recipients will take extraordinary precautions to prevent future diversions you represented that you will maintain all records relating to individual grants including information obtained to evaluate recipients identify whether a recipient is a disqualified letter catalog number 58263t person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter letter catalog number 58263t sincerely director exempt_organizations letter catalog number 58263t
